Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the preliminary amendment filed May 20, 2020.  Claims 1-13 were canceled claims 14-26 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed January 22, 2020, is attached to the instant Office action.
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 20 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term “hush value” does not 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-26 are rejected under 35 U.S.C. 102(a2) as being anticipated by Schmeling et al. (USPG 2018/0096,175 A1).
As per claim 14 Schmeling teaches:
An operation management method of a distributed ledger system comprising a plurality of nodes, the method comprising the steps of: 
managing, by each of at least two or more predetermined nodes in the plurality of nodes, an operation smart contract for operation management of the distributed ledger system with a distributed ledger, the operation smart contract holding at least any one of an identifier identifying a type of an operation and procedure information of the operation; (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions 
when at least one node in the two or more predetermined nodes receives a transaction of the operation smart contract, executing, by the node which has received the transaction, the operation smart contract; (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.) and 
in response to the execution of the operation smart contract, executing, by either of the node or an operation smart contract associated with the node, an operation work according to at least any one of the identifier identifying the type of the operation held in the operation smart contract and the procedure information of the operation for a node being a target of the operation. (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy the placing of a smart contract on a blockchain makes the nodes recipients of the operations to implement the smart contract.)
As per claim 15 Schmeling teaches:
The operation management method according to claim 14, wherein the operation smart contract holds a data structure managing an execution history of the operation see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.  The transaction is being recorded at every step of the way to the customer.)
As per claim 16 Schmeling teaches: 
The operation management method according to claim 15, wherein the node which has received the transaction in the distributed ledger system executes the operational smart contract and makes the transaction in the confirmation phase of the execution completion include an evidence of completion or information associated with the evidence of the completion, and as an internal processing of the operation smart contract, the node which has received the transaction in the distributed ledger system registers an evidence of completion at each of the nodes at the individual registration step as the execution history or as information linked with the execution history, and see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.  The transaction is being recorded at every step of the way to the customer including the sensor data confirming condition which is judgement of that condition.)
As per claim 17 Schmeling teaches: 
The operation management method according to claim 16, wherein the operation smart contract further holds recovery procedure information corresponding to an identifier identifying a type of an operation, when the node which has received the transaction in the distributed ledger system has failed to complete execution in the confirmation phase of the execution completion as a result of execution of the operation smart contract, a predetermined recovery or re-execution process according to the recovery procedure information in the operation smart contract may be performed.  (see at least Schmeling abstract, paragraph 58  The failure to deliver the contents in expected condition results can rescind payment.)
As per claim 18 Schmeling teaches: 
The operation management method according to claim 14, wherein the operation smart contract holds a data structure for managing an execution history of at least any one of registration of an operation work and execution of an operation work for each see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.)
As per claim 19 Schmeling teaches: 
The operation management method according to claim 14, wherein a node which is not in charge of executing a business smart contract for business among the two or more predetermined nodes participates in a network and executes the operation smart contract as a participant of a business network constituted by the distributed ledger system or a node participating in consensus formation of the operation smart contract.  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.) 

The operation management method according to claim 14, wherein the node that has received the transaction in the distributed ledger system issues a deployment transaction for adding/updating the operation smart contract and an operation execution transaction for executing the operation work defined by the operation smart contract with respect to the operation smart contract, and verifies correctness of an operation execution program to be used for the operation work at the time of issuing at least one of the deployment transaction and the operation execution transaction by calculating a hush value of the operation execution program and judging based on whether or not the hush value matches a hush value calculated in advance and held as an internal variable of the operation smart contract or a hush value related to the operation execution program on the other node.  (see at least Schmeling abstract, paragraphs 71, 77, 130, and 131  The confirming of work by using a hash value is shown including that the hash values match.  The execution of the smart contract is taught.)
As per claim 21 Schmeling teaches: 
The operation management method according to claim 14, wherein the operation execution program stored in the node which has received the transaction in the distributed ledger system or the operation execution program associated with the node executes the operation work according to the predetermined operation smart contract.  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  
As per claim 22 Schmeling teaches: 
The operation management method according to claim 14, wherein a node which has executed the operation smart contract in the two or more predetermined nodes issues an event related to the operation work including an identifier identifying at least the content of the operation indicating that the operation smart contract has been executed at the time of execution of the operation smart contract, and an operation execution program which is held by the two or more predetermined nodes or associated with the node executes the operation work according to at least the content identified by the identifier in response to the event.  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.)
As per claim 23 Schmeling teaches:  
The operation management method according to claim 22, wherein, as at least a part of the operation procedure information, at least any one of one or more operation command string, a program to be called, a source code describing operation content, and information of the node to be operated is embedded in the event, and the operation execution program executes the operation work according to the embedded procedure information.  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131.  The building the smart contract into the shipping they are including such data.)

The operation management method according to claim 14, wherein the plurality of nodes in the distributed ledger system manage a smart contract for operation management of a distributed processing system different from the distributed ledger system by a distributed ledger, execute the smart contract, and perform operation management of the distributed processing node in the distributed processing system.  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.)
As per claim 25 Schmeling teaches: 
An operation management system comprising a plurality of nodes of a distributed ledger system, wherein: 
each of at least two or more predetermined nodes in the plurality of nodes manages an operation smart contract for operation management of the distributed ledger system with a distributed ledger, the operation smart contract holding at least any one of an identifier identifying a type of an operation and procedure information of the operation;  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.)
see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.)
As per claim 26 Schmeling teaches:  
A non-transitory computer readable storage medium storing thereon an operation management program for a distributed ledger system comprising a plurality of nodes, the operation management program containing instructions that, when executed by a processor, perform the steps of: 
managing, by each of at least two or more predetermined nodes in the plurality of nodes, an operation smart contract for operation management of the distributed ledger system with a distributed ledger, the operation smart contract holding at least any one of an identifier identifying a type of an operation and procedure information of the operation; (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including 
when at least one node in the two or more predetermined nodes receives a transaction of the operation smart contract, executing, by the node which has received the transaction, the operation smart contract; (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.) and 
in response to the execution of the operation smart contract, executing, by either of the node or an operation smart contract associated with the node, an operation work according to at least any one of the identifier identifying the type of the operation held in the operation smart contract and the procedure information of the operation for a node being a target of the operation.  (see at least Schmeling abstract, paragraphs 77, 126, 130, and 131  The transport of an item is a type of operation as is the delivery all are monitored including the pizza example which includes smart contracts making payments when conditions are met.  Nodes are part of distributed ledger as explained in paragraph 77 providing resiliency thru redundancy.)
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696